Citation Nr: 0605405
Decision Date: 02/24/06	Archive Date: 09/01/06

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  92-53 748	)	DATE JUN 07 2006
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada

ORDER

     The following corrections are made in a decision issued by the Board in this case on February 24, 2006:

     Issue number 8, on page 2, Entitlement to special monthly compensation based on the need for aid and attendance due to loss of use of both legs is corrected to read Entitlement to special monthly compensation based on the need for aid and attendance of another person.

     Heading number III, on page 34, Special Monthly Compensation On Account of the Need for Regular Aid and Attendance of Another Person Due to Loss of Use of the Legs is corrected to read Special Monthly Compensation On Account of the Need for Regular Aid and Attendance of Another Person.

     The last Order listed on page 38, Entitlement to special monthly compensation based on the need for aid and attendance due to loss of use of both legs is granted is corrected to read Entitlement to special monthly compensation based on the need for aid and attendance of another person is granted.

____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans Appeals
  Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is the final decision for all issues addressed in the "Order" section of the decision.  The Board may also choose to remand an issue or issues to the local VA office for additional development.   If the Board did this in your case, then a "Remand" section follows the "Order."  However, you cannot appeal an issue remanded to the local VA office because a remand is not a final decision. The advice below on how to appeal a claim applies only to issues that were allowed, denied, or dismissed in the Order.
If you are satisfied with the outcome of your appeal, you do not need to do anything.  We will return your file to your local VA office to implement the BVA's decision.  However, if you are not satisfied with the Board's decision on any or all of the issues allowed, denied, or dismissed, you have the following options, which are listed in no particular order of importance: 
? Appeal to the United States Court of Appeals for Veterans Claims (Court)
? File with the Board a motion for reconsideration of this decision
? File with the Board a motion to vacate this decision 
? File with the Board a motion for revision of this decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
? Reopen your claim at the local VA office by submitting new and material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to vacate, or a motion for revision based on clear and unmistakable error with the Board, or a claim to reopen at the local VA office.  None of these things is mutually exclusive - you can do all five things at the same time if you wish.  However, if you file a Notice of Appeal with the Court and a motion with the Board at the same time, this may delay your case because of jurisdictional conflicts. If you file a Notice of Appeal with the Court before you file a motion with the BVA, the BVA will not be able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from the date this decision was mailed to you (as shown on the first page of this decision) to file a Notice of Appeal with the Court.  If you also want to file a motion for reconsideration or a motion to vacate, you will still have time to appeal to the Court.  As long as you file your motion(s) with the Board within 120 days of the date this decision was mailed to you, you will then have another 120 days from the date the BVA decides the motion for reconsideration or the motion to vacate to appeal to the Court.  You should know that even if you have a representative, as discussed below, it is your responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for filing a Notice of Appeal, the filing fee (or a motion to waive the filing fee if payment would cause financial hardship), and other matters covered by the Court's rules directly from the Court. You can also get this information from the Court's web site on the Internet at www.vetapp.uscourts.gov, and you can download forms directly from that website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must file your Notice of Appeal with the Court, not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion asking the BVA to reconsider any part of this decision by writing a letter to the BVA stating why you believe that the BVA committed an obvious error of fact or law in this decision, or stating that new and material military service records have been discovered that apply to your appeal. If the BVA has decided more than one issue, be sure to tell us which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
MAR 2005 (RS) 	 4597	Page 1	CONTINUED
 
Remember, the Board places no time limit on filing a motion for reconsideration, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to vacate any part of this decision by writing a letter to the BVA stating why you believe you were denied due process of law during your appeal. For example, you were denied your right to representation through action or inaction by VA personnel, you were not provided a Statement of the Case or Supplemental Statement of the Case, or you did not get a personal hearing that you requested. You can also file a motion to vacate any part of this decision on the basis that the Board allowed benefits based on false or fraudulent evidence.  Send this motion to the address above for the Director, Management and Administration, at the Board.  Remember, the Board places no time limit on filing a motion to vacate, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear and unmistakable error? You can file a motion asking that the Board revise this decision if you believe that the decision is based on "clear and unmistakable error" (CUE).  Send this motion to the address above for the Director, Management and Administration, at the Board. You should be careful when preparing such a motion because it must meet specific requirements, and the Board will not review a final decision on this basis more than once. You should carefully review the Board's Rules of Practice on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified representative before filing such a motion. See discussion on representation below. Remember, the Board places no time limit on filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your claim by simply sending them a statement indicating that you want to reopen your claim.  However, to be successful in reopening your claim, you must submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent yourself in any claim before VA, including the BVA, but you can also appoint someone to represent you.  An accredited representative of a recognized service organization may represent you free of charge.  VA approves these organizations to help veterans, service members, and dependents prepare their claims and present them to VA. An accredited representative works for the service organization and knows how to prepare and present claims. You can find a listing of these organizations on the Internet at: www.va.gov/vso.  You can also choose to be represented by a private attorney or by an "agent." (An agent is a person who is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before VA, then you can get information on how to do so by writing directly to the Court.  Upon request, the Court will provide you with a state-by-state listing of persons admitted to practice before the Court who have indicated their availability to represent appellants.  This information, as well as information about free representation through the Veterans Consortium Pro Bono Program (toll free telephone at: (888) 838-7727), is also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim involving a home or small business VA loan under Chapter 37 of title 38, United States Code, attorneys or agents cannot charge you a fee or accept payment for services they provide before the date BVA makes a final decision on your appeal. If you hire an attorney or accredited agent within 1 year of a final BVA decision, then the attorney or agent is allowed to charge you a fee for representing you before VA in most situations.  An attorney can also charge you for representing you before the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may charge you a reasonable fee for services involving a VA home loan or small business loan.  For more information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for reasonableness, or you or your attorney or agent can file a motion asking the Board to do so. Send such a motion to the address above for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
MAR 2005 (RS) 	 4597	Page 2	

Citation Nr: 0605405	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  92-53 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 
percent for residuals of hemiparesis of the left lower 
extremity, due to closed head trauma.

2.  Entitlement to an initial evaluation in excess of 10 
percent for weakness of the right lower extremity, due to 
closed head trauma.

3.  Entitlement to an initial evaluation in excess of 10 
percent for organic brain syndrome, due to closed head 
trauma, for the period prior to December 14, 1999.

4.  Entitlement to an initial staged evaluation in excess of 
50 percent for organic brain syndrome, due to closed head 
trauma, for the period on and subsequent to December 14, 
1999.

5.  Entitlement to an initial evaluation in excess of 10 
percent for a seizure disorder.

6.  Entitlement to an initial compensable evaluation for a 
left knee disorder.

7.  Entitlement to financial assistance in purchasing an 
automobile or other conveyance and/or eligibility for special 
adaptive equipment for an automobile.

8.  Entitlement to special monthly compensation based on the 
need for aid and attendance due to loss of use of both legs.

9.  Entitlement to an earlier effective date for a grant of 
service connection for left upper extremity paresis, prior to 
September 8, 1992.

10.  Whether the veteran's injuries sustained as a result of 
a motor vehicle accident on December 21, 1984 were as a 
result of willful misconduct.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel




INTRODUCTION

The appellant had active service from April to December 1975 
and from January 1978 to February 1987, with periods of 
active duty for training in July 1976 and June 1977.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1987 rating 
decision by the Pittsburgh, Pennsylvania, Regional Office, 
which granted service connection and assigned a 40 percent 
evaluation for residuals of hemiparesis of the left lower 
extremity, due to closed head trauma; a 10 percent evaluation 
for weakness of the right lower extremity, due to closed head 
trauma; a 10 percent evaluation for organic brain syndrome, 
due to closed head trauma; and a noncompensable evaluation 
for abnormal patellofemoral mechanics, status post left knee 
lateral release.  A July 1989 RO hearing was held.  Appellant 
subsequently appealed a May 1990 rating decision, which 
granted service connection and assigned a 10 percent 
evaluation for a seizure disorder.  Jurisdiction over the 
case was subsequently transferred to the Reno, Nevada, 
Regional Office (RO).  An October 1992 RO hearing was held.  
Appellant subsequently appealed a November 1992 rating 
decision, which denied entitlement to financial assistance in 
purchasing an automobile or other conveyance and/or 
eligibility for special adaptive equipment for an automobile.  

In June 1994, the Board remanded the aforementioned six 
appellate issues as well as issues involving entitlement to a 
total rating based upon individual unemployability and 
service connection for back and left upper extremity 
disabilities to the RO for additional evidentiary 
development.  A January 1998 rating decision granted a total 
rating based upon individual unemployability and service 
connection for a left upper extremity disability, thereby 
rendering moot these claims.  In October 1998, the Board 
again remanded the aforementioned six appellate issues, as 
well as the issue of service connection for a back 
disability, to the RO for additional evidentiary development.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) explained 
that there was a legal distinction between a claim for an 
"original" rating and an "increased" rating claim.  In 
light of the aforestated legal distinction in Fenderson, the 
Board reframed the disability rating appellate issues 
accordingly.

Appellant subsequently appealed an August 1999 rating 
decision, which denied entitlement to special monthly 
compensation based on the need for aid and attendance due to 
loss of use of both legs, and a January 2003 rating decision, 
which increased the evaluation for organic brain syndrome 
from 10 percent to 50 percent, effective December 14, 1999.  
That January 2003 rating decision also granted service 
connection for a back disability, thereby rendering moot this 
service connection claim.  

In January 2004, a Travel Board hearing was held before the 
undersigned Board Member/Veterans Law Judge.  

In September 2004, the Board remanded the aforementioned 
eight appellate issues to the RO for additional evidentiary 
development, as well as the issues of entitlement to an 
earlier effective date prior to September 8, 1992 for a grant 
of service connection for left upper extremity paresis, and 
whether the veteran's injuries sustained as a result of a 
motor vehicle accident on December 21, 1984 were as a result 
of willful misconduct.  In that remand, the Board noted that 
the appellant had expressed timely disagreement with a 
January 1998 rating decision's assignment of September 8, 
1992 as the effective date for a grant of service connection 
for left upper extremity paresis, and a January 2004 RO 
administrative decision that the veteran's December 21, 1984 
motor vehicle accident was a result of his willful misconduct 
and not in line of duty.  These issues were remanded to the 
RO for issuance of a Statement of the Case as required by 
Manlincon v. West, 12 Vet. App. 238 (1999).  Since it does 
not appear from the current record that a Statement of the 
Case was subsequently issued addressing the aforementioned 
two issues, said earlier effective date and willful 
misconduct issues will be addressed in the REMAND portion of 
the decision below and are being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  

It should also be pointed out that since the appellate issues 
involving initial disabilities ratings were claims filed 
prior to October 31, 1990, it does not appear that the 
aforestated issue involving willful misconduct is 
"inextricably intertwined" with these appellate issues in 
the instant case.  See Omnibus Budget Reconciliation Act of 
1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388 (1990) (as 
codified at 38 U.S.C.A. §§ 1110 and 1131), prohibiting, for 
claims filed after October 31, 1990, payment of compensation 
for disability that is a result of a veteran's own abuse of 
alcohol or drugs.  

The Board construes the appellate issues as those delineated 
on the title page of this decision, numbered 1 through 8, and 
will proceed accordingly.  Although appellant's 
representative has recently raised the issue of entitlement 
to an earlier effective date prior to September 8, 1992 for a 
total rating based upon individual unemployability, this 
issue has not been developed or adjudicated by the RO.  It is 
referred to the RO for any appropriate action.  Kellar v. 
Brown, 6 Vet. App. 157 (1994).


FINDINGS OF FACT

1.  Appellant's residuals of hemiparesis of the left lower 
extremity, due to closed head trauma, are manifested 
primarily by weakness, severe spasticity and hyperreflexia 
that adversely affects gait to a marked degree.  There is no 
more than a half inch to one and a half inch left thigh 
atrophy with no calf atrophy.  Actual left foot drop, 
complete paralysis of the sciatic or common peroneal nerves, 
or marked muscular atrophy of the left lower extremity has 
not been clinically confirmed or approximated.

2.  Appellant's right lower extremity disability, due to 
closed head trauma, is manifested primarily by weakness, 
severe spasticity and hyperreflexia.  It is at least as 
likely as not that the equivalent of severe incomplete 
paralysis of the right common peroneal nerve has more nearly 
been approximated.  Actual right foot drop, complete 
paralysis of the sciatic or common peroneal nerves, or marked 
muscular atrophy of the right lower extremity has not been 
clinically confirmed or approximated.

3.  Appellant's organic brain syndrome, due to closed head 
trauma, for the period prior to, and from, December 14, 1999 
has been manifested primarily by mood instability and memory 
deficits that seriously affect his industrial adaptability 
according to medical opinion.  It is at least as likely as 
not that appellant's organic brain syndrome, for the periods 
prior to, and from, December 14, 1999, has resulted in 
occupational and social impairment more nearly reflective of 
severe, not total, occupational and social impairment.  

4.  Appellant's seizure disorder is manifested primarily by 
an average of less than 1 major seizure in the last 2 years, 
or less than 2 minor seizures during the last 6 months.  

5.  Appellant's left knee disability is manifested primarily 
by flexion limited to no less than 110 degrees, and full 
extension, with pain on movement.  The clinical evidence does 
not confirm any ligamentous laxity/instability of the left 
knee.

6.  Appellant's disabilities for which service connection is 
in effect are organic brain syndrome, due to closed head 
trauma, now rated as 70 percent disabling by the Board's 
decision herein; low back pain, due to hemiparesis, currently 
rated as 60 percent disabling; residuals of hemiparesis of 
the left lower extremity, due to closed head trauma, 
currently rated as 40 percent disabling; weakness of the 
right lower extremity, due to closed head trauma, now rated 
as 30 percent disabling by the Board's decision herein; 
residuals of hemiparesis of the left upper extremity, 
currently rated as 20 percent disabling; a seizure disorder, 
currently rated as 10 percent disabling; and abnormal 
patellofemoral mechanics, status post left knee lateral 
release, now rated as 10 percent disabling.  

7.  It has not been shown by competent, credible evidence, 
that appellant's service-connected disabilities result in 
loss or permanent loss of use of one or both feet or hands; 
ankylosis of one or both knees or one or both hips; complete 
paralysis of the external popliteal (common peroneal) nerve; 
complete ankylosis of two major joints of an extremity; or 
shortening of the lower extremity of 3-1/2 inches or more.  
He would not be equally well served by an amputation with 
application of a suitable prosthetic device.  

8.  It is at least as likely as not that, based upon 
competent medical opinion, appellant does require regular aid 
and assistance by another person to protect him from hazards 
or dangers incident to his daily environment based on said 
service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 40 
percent for residuals of hemiparesis of the left lower 
extremity, due to closed head trauma, are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R §§ 4.1, 4.7, 
4.10, 4.124(a), Diagnostic Code 8045-8520 (2004).

2.  The criteria for an initial evaluation of 30 percent, but 
no more, for weakness of the right lower extremity, due to 
closed head trauma, are met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R §§ 4.1, 4.7, 4.10, 4.124(a), Diagnostic Codes 
8045-8520, 8045-8521 (2004).

3.  The criteria for an initial evaluation of 70 percent, but 
no more, for organic brain syndrome, due to closed head 
trauma, for the periods prior to, and from, December 14, 1999 
are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R 
§§ 4.1, 4.7, 4.10, 4.130, 4.132, Diagnostic Code 8045-9304 
(effective prior to, and from, February 3, 1988 and from 
November 7, 1996).  

4.  The criteria for an initial evaluation in excess of 10 
percent for a seizure disorder are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R §§ 4.1, 4.7, 4.10, 4.121, 
4.124(a), Diagnostic Code 8045-8911 (2004).

5.  The criteria for an initial 10 percent evaluation for a 
left knee disability have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R §§ 4.1, 4.7, 4.10, 4.40, 4.45, 
4.71a, Codes 5257, 5260, 5261 (2004).

6.  The criteria for establishing eligibility for financial 
assistance in acquiring an automobile or other conveyance and 
adaptive equipment are not met.  38 U.S.C.A. §§ 3901, 3902, 
5107 (West 2002); 38 C.F.R. § 3.808 (2004).

7.  With resolution of reasonable doubt in the veteran's 
favor, the criteria for special monthly compensation based on 
the need of regular aid and attendance of another person have 
been met.  38 U.S.C.A. §§ 1114, 5107 (West 2002); 38 C.F.R. 
§§ 3.350, 3.352 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA Notice

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2004).  The VCAA describes VA's duty to notify and 
assist claimants in substantiating a claim for VA benefits.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of written 
correspondence, including a November 2004 VCAA letter that 
was sent to the appellant pursuant to the Board's September 
2004 remand.  Additionally, such written correspondence as 
well as Statements of the Case/Supplemental Statements of the 
Case and other documents informed the appellant of what 
information and evidence was required to substantiate the 
claims and of his and VA's respective duties for obtaining 
evidence.  It is clear from the record, including the VCAA 
letter, that appellant was explicitly asked to provide "any 
evidence in [his] possession that pertains" to his claims.  
See 38 C.F.R. § 3.159(b)(1).  The Board finds that the RO 
informed him that additional information or evidence was 
needed to support his claims, and asked him to send the 
information or evidence to the AOJ.  In addition, the 
Supplemental Statements of the Case included the provisions 
of 38 C.F.R. § 3.159(b).  Under these circumstances, the 
Board is satisfied that the appellant has been adequately 
informed of the need to submit relevant evidence in his 
possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held, in part, that VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable AOJ 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decisions that are the basis of this 
appeal were either decided prior to VCAA enactment or prior 
to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
The content of the notice provided to the appellant by 
documents of record including said November 2004 VCAA letter 
as discussed above fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notice, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  All 
the VCAA requires is that the duty to notify is satisfied, 
and that claimants are given the opportunity to submit 
information and evidence in support of their claim.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); See also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  Additionally, it 
should be noted that appellant is being represented in this 
case by a service organization who apparently is well aware 
of the VCAA and its requirements.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal to the extent indicated.  See 
VAOPGCPREC 7-2004 (July 16, 2004).


Duty to Assist

With regard to the duty to assist, the record contains 
volumes of VA and private medical records and numerous VA 
examinations, including psychiatric, neurologic, orthopedic, 
and an "aid and attendance" examination.  A comprehensive 
medical history and detailed findings with respect to the 
claimed disabilities issues on appeal over the years are 
documented in the medical evidence.  Such evidence adequately 
addresses the nature and severity of the service-connected 
disabilities at issue, whether the claimed loss of use of the 
extremities is manifested, and whether appellant is in need 
of "aid and attendance."  Additionally, appellant has had 
the opportunity to testify at RO and Board hearings.  Based 
on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal 
and no further development is required to comply with the 
duty to assist the veteran in developing the facts pertinent 
to his claims that are being decided in the Board's decision 
herein.  Essentially, all available evidence that could 
substantiate said claims has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained insofar as the 
appellate issues that are being decided in the Board's 
decision herein are concerned.  See Mayfield, supra.  


I.  Entitlement to Higher Evaluations for Left Lower 
Extremity Hemiparesis, Right Lower Extremity Weakness, 
Organic Brain Syndrome (for the periods prior to, and from 
December 14, 1999), a Seizure Disorder, and a Left Knee 
Disorder

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider appellant's service-connected 
disabilities at issue in the context of the total history of 
those disabilities, particularly as they affect the ordinary 
conditions of daily life, including employment, as required 
by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 and other 
applicable provisions.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).


A.  Higher Initial Evaluations for Left and Right Lower 
Extremity Disabilities due to Closed Head Trauma

Appellant's service medical records reveal that he sustained 
a closed head injury in a 1984 motor vehicular accident with 
residual left hemiparesis.  

On May 1987 VA examination, left hemiparesis with 
hyperreflexia and left foot drop were noted.  Gait was 
described as unsteady, spastic, and ataxic.  Left-sided 
hyperesthesia and diminished proprioception and vibration in 
the feet were noted.  Weakness was most marked in the left 
leg with slight right leg weakness.   

Post-service December 1991-May 1992 military disability 
retirement examination/evaluation board reports revealed that 
lower extremity strength was "4+/5" on the left with a 
circumducting gait and foot drop, which was noted appeared to 
be more of a hyperspastic extensor reflex than true flexor 
weakness.  Deep tendon reflexes were "2-3+" with possible 
slightly increased reflexes on the left; and there was marked 
increased spasticity on the left.  The military evaluation 
board assigned a disability rating for diagnosed left 
hemiparesis residuals with moderate incoordination.  It 
should be pointed out that a military evaluation board's 
assignment of a disability rating is not binding on the VA.  

On March 1993 VA neurologic examination, it was reported that 
appellant had gait difficulties and required a cane for 
ambulation.  Clinically, there was increased motor tone on 
the left side.  Some give-way weakness was present in the 
tibialis anterior and initially in the triceps on the right.  
While seated, appellant's left leg began to make wild 
oscillating movements, which he stated could not be 
controlled.  The examiner noted, however, that when appellant 
was distracted, he was able to put his leg brace on without 
difficulty and move the left leg in a normal fashion.  Gait 
was abnormal with circumduction of the left leg and spastic 
gait.  Reflexes were "3+" in the lower extremities, toes 
were upgoing, bilaterally, and sensation was subjectively 
decreased on the left side.  The examiner's impression was 
that although appellant had significant motor problems, there 
was some augmentation likely, given the unusual movements and 
unusual gait exhibited.

On April 1995 VA neurologic examination, there was "4/5" 
left-sided weakness with deep tendon reflexes of "1+" in 
the left lower extremity and "2+" in the other lower 
extremity.  The appellant's right lower extremity had good 
sensation and muscle strength.  He had a short step gait.  

On May 1997 VA neurologic examination, a spastic gait was 
described.  In a sitting position, with his leg brace off, 
appellant could actively dorsiflex his toes and ankles very 
strongly; abduct his foot very well; and had good quadriceps 
strength.  It was noted that his foot drop was not present in 
the sitting position; and that if he walked unshod, he had 
posterior tibial tendon spasm which produced an apparent, but 
not real, foot drop.  

On December 1998 VA aid and attendance examination, 
appellant's gait was described as extremely antalgic and he 
had to be assisted out of his scooter by the physician.  He 
appeared to shuffle with a wide stance and use of a cane.  
Left lower extremity hypertonia and difficulty weightbearing 
due to clonus and poor balance were noted.  It was indicated 
that due to ataxia, he had to use a cane and a scooter at all 
times; that ambulation beyond a few feet was impossible 
without the assistance of another person; and that he 
required a cane to reach his scooter.  It was reported that 
he was able to leave his home twice a day, and that with a 
van and the scooter, he was able to shop.  

On May 2000 VA psychiatric examination, appellant reported 
that he took the bus and then rode his scooter alone from the 
bus stop to the examiner's office.  On May 2000 VA neurologic 
examination, gait was markedly abnormal with signs of left-
sided hemiparesis on ambulation.  Left hip, knee, and ankle 
flexors/extensors were weak.  There was a stocking-pattern 
decreased sensation beneath the left foot toes.  There was 
very marked clonus in the left lower extremity.  The left 
thigh and calf respectively measured 1/8th-inch and 1/2-inch 
less in girth than the right.  

On July 2003 VA orthopedic examination, appellant entered the 
room in an electric wheelchair.  He was able to take 20 steps 
in a wide-based, slow, halting fashion with poor balance, 
without use of a cane.  The left thigh measured one and a 
half inches less in girth than the right.  When ambulating in 
the office, he was observed to hold onto the wall for 
balance.  On July 2003 VA psychiatric examination, appellant 
stated that he could walk for short distances, such as 10 or 
15 feet.  

On another July 2003 VA examination, it was reported that 
hemiparesis caused severe and moderate involvement of the 
left and right legs, respectively.  It was reported that 
appellant could take 20 steps; that he used an electric 
wheelchair; and that he was very unsteady on his feet and 
could easily fall.  Deep tendon reflexes at the knees and 
ankles were "4+" and hyperreflexic with bilateral clonus.  
At various times during examination, he had sustained clonus 
involving the thighs and calf, lasting as long as two 
minutes.  There was a half inch wasting in the left thigh 
compared to the right thigh, which was noted to be 
attributable to left knee arthritis; and the calves measured 
equally in girth.  Significantly, severe muscle spasm and 
hyperreflexia involving both legs was noted.  

VA clinical records reveal that in December 2003, appellant's 
left lower extremity was weaker than the right with increased 
tone and brisker deep tendon reflexes.  He reportedly was 
able to drive an automatic transmission vehicle.  In October 
2004, it was reported that he could walk around his 
apartment, but that he used a motorized scooter elsewhere.  
Movement of his leg was described as very apraxic with a 
broad-based, spastic gait.  

On November 2004 VA neurologic examination, appellant 
reported that his left leg weakness was worse than the right.  
A spastic left hemiparesis was clinically described.  Left 
lower extremity strength was "4+/5" with clonus, diminished 
fine toe movement of the left foot, and diminished pinprick 
sensation in the left leg.  Electrodiagnostic studies of the 
lower extremities were interpreted as within normal limits.  
The examiner who conducted that study opined that appellant's 
lower extremity weakness was due to spastic left hemiparesis 
from head trauma, an upper motor neuron-type injury.  

The RO has rated the service-connected residuals of 
hemiparesis of the left and right lower extremities, due to 
closed head trauma, under Diagnostic Code 8045-8520.  Under 
Diagnostic Code 8045, purely neurologic disabilities 
following trauma to the brain will be rated under the 
diagnostic code specifically dealing with such disabilities, 
with citation of a hyphenated diagnostic code.  Under 
Diagnostic Code 8520, a 10 percent evaluation may be assigned 
for mild incomplete paralysis of the sciatic nerve.  A 20 
percent evaluation requires moderate incomplete paralysis of 
the sciatic nerve.  A 40 percent evaluation requires 
moderately severe incomplete paralysis of the sciatic nerve.  
A 60 percent evaluation requires severe incomplete paralysis 
of the sciatic nerve with marked muscular atrophy.  An 80 
percent evaluation requires complete paralysis.  When there 
is complete paralysis, the foot dangles and drops, no active 
movement of the muscles below the knee is possible, and 
flexion of the knee is weakened or (very rarely) lost.  In 
38 C.F.R. § 4.124a, it is explained that the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.

The RO apparently chose Code 8520 to rate the lower 
extremities neurologic disabilities instead of utilizing 
other peripheral nerve injury codes, such as 8521 for rating 
common peroneal nerve paralysis, because the 40 percent 
rating in effect for the left lower extremity neurologic 
disability is the maximum assignable under these other codes 
and Code 8520 provides for higher schedular ratings.  The 
Board will consider the applicability of these other 
peripheral nerve injury codes with respect to the right lower 
extremity disability at issue, however, since the RO assigned 
that disability an evaluation less than the 40 percent 
maximum.  

Under Diagnostic Code 8521, a 10 percent rating may be 
assigned for mild incomplete paralysis of the external 
popliteal nerve (common peroneal nerve).  A 20 percent 
evaluation requires moderate incomplete paralysis of the 
external popliteal nerve.  A 30 percent evaluation requires 
severe incomplete paralysis of the external popliteal nerve.  
A 40 percent evaluation requires complete paralysis.  When 
there is complete paralysis, the foot drops with slight droop 
of first phalanges of all toes, inability to dorsiflex the 
foot, loss of extension (dorsal flexion) of the proximal 
phalanges of the toes; loss of abduction of the foot, 
weakness of adduction; anesthesia over the entire dorsum of 
the foot and toes.

With respect to the left lower extremity neurologic 
disability, the clinical evidence indicates that although 
appellant was described in the 1990's as having left foot 
drop, which could indicate complete paralysis of the sciatic 
nerve or other nerves involving that lower extremity, a May 
1997 VA neurologic examination report unequivocably explained 
that when sitting, appellant exhibited active movements of 
that foot.  Significantly, the examiner opined that there was 
no actual foot drop manifested, but rather that spasm 
produced the appearance of foot drop.  Additionally, a 
November 2004 electromyographic/nerve conduction study showed 
no abnormal nerve conduction velocities in that lower 
extremity.  Interestingly, the examiner who conducted that 
study opined that appellant's lower extremity weakness was 
due to spastic left hemiparesis from head trauma, an upper 
motor neuron-type injury.  Thus, an 80 percent evaluation for 
complete paralysis of the sciatic nerve would not be 
appropriate with respect to the left lower extremity 
disability.  It is clear, however, that appellant has severe 
spasticity involving the left lower extremity and that the 
hyperreflexic condition adversely affects gait to a marked 
degree.  Nevertheless, since there is no more than a one-half 
inch to one and a half inch left thigh atrophy noted on July 
2003 VA examinations, this cannot reasonably be characterized 
as marked muscular atrophy, and no calf atrophy has been 
shown.  Thus, the criteria for a 60 percent evaluation under 
Code 8520 have not more nearly been approximated.  
Furthermore, on July 2003 VA examination, the left thigh 
atrophy was attributed by the examiner to the left knee 
disability rather than the left lower extremity neurologic 
disability at issue.  Since the preponderance of the evidence 
is against allowance of this issue on appeal for the 
aforestated reasons, the benefit-of-the-doubt doctrine is 
inapplicable.  

With respect to the right lower extremity neurologic 
disability, the clinical evidence indicates that appellant's 
hemiparesis affects the left lower extremity greater than the 
right and no right foot drop has been clinically shown.  
However, a substantial positive piece of evidence is the July 
2003 VA examination, which described hyperreflexia and severe 
muscle spasm involving both lower extremities.  Under 
Diagnostic Code 8521, a 40 percent evaluation requires 
complete paralysis of the external popliteal nerve, which 
clearly has not been approximated, since there is no right 
foot drop nor have the other criteria set forth in that code 
been shown.  Additionally, a November 2004 
electromyographic/nerve conduction study showed no abnormal 
peroneal nerve conduction velocities in that lower extremity, 
and the examiner explained that lower extremity weakness was 
attributable to spastic hemiparesis from head trauma.  
However, with resolution of all reasonable doubt in 
appellant's favor, it is the Board's opinion that the 
hyperreflexia and severe muscle spasm involving the right 
lower extremity more nearly are equivalent to the criteria 
for a 30 percent evaluation under Code 8521, for severe 
incomplete paralysis.  

The Board has also considered the provisions of 38 C.F.R. 
§ 4.10, which relate to functional loss.  It is the Board's 
opinion that the 40 percent evaluation for the service-
connected left lower extremity neurologic disability more 
than adequately compensates appellant for any functional 
impairment attributable thereto, particularly since he 
retains movement of that foot and ambulation to a significant 
extent and actual left foot drop has not been confirmed.  
Additionally, since the right lower extremity neurologic 
disability has been clinically reported to be of lesser 
severity than the left lower extremity and no right foot drop 
has been shown, the 30 percent evaluation awarded by the 
Board in its decision herein also appears to adequately 
compensate him for that disability.  

Additionally, the clinical evidence does not reflect that the 
service-connected left or right lower extremity neurologic 
disability presents such an exceptional or unusual disability 
picture as to warrant consideration of an extraschedular 
evaluation, particularly since appellant is ambulatory, 
albeit limited, without any confirmed foot drop.  38 C.F.R. 
§ 3.321(b)(1).  


B.  An Initial Evaluation in Excess of 10 Percent for Organic 
Brain Syndrome, for the Period Prior to December 14, 1999, 
and in Excess of 50 Percent for Said Disability for the 
Period On and Subsequent to that Date.

Under the rating criteria in effect prior to February 3, 
1988, and as revised effective February 3, 1988, the VA's 
Schedule for Rating Disabilities provided a general rating 
formula for organic mental disorders, including dementia 
associated with brain trauma (Diagnostic Code 9304), based 
upon the degree of incapacity or impairment:  "Mild" social 
and industrial impairment warranted a 10 percent evaluation; 
"definite" social and industrial impairment warranted a 30 
percent evaluation; "considerable" warranted a 50 percent 
evaluation; and "severe" warranted a 70 percent evaluation.  
A 100 percent evaluation required impairment of intellectual 
functions, orientation, memory and judgment, and lability and 
shallowness of affect of such extent severity, depth and 
persistence as to produce complete or total social and 
industrial adaptability.  38 C.F.R. § 4.132.  See also Hood 
v. Brown, 4 Vet.App. 301 (1993); and VA O.G.C. Prec. Op. No. 
9-93, 59 Fed. Reg. 4,753 (1994).

The VA most recently amended its regulations for rating 
mental disorders, effective November 7, 1996.  See 61 Fed. 
Reg. 52,695-702 (Oct. 8, 1996) (codified at 38 C.F.R. 
§§ 4.125-130).  Section 4.132 was redesignated as § 4.130.  
The amended VA's Schedule for Rating Disabilities (effective 
November 7, 1996) provides a general rating formula for 
mental disorders, including dementia associated with brain 
trauma (Diagnostic Code 9304).  A 100 percent evaluation 
requires total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform the 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory 
loss for names of close relatives, own occupation, or own 
name.  A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent rating requires occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
direction, recent events).  A 10 percent rating requires 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  38 
C.F.R. § 4.130 (effective November 7, 1996).

The old and amended versions of the mental disorders 
regulations appear applicable in the instant case, since 
appellant appealed a September 1987 rating decision, which 
granted service connection and assigned a 10 percent 
evaluation for organic brain syndrome, due to closed head.  
It should be pointed out, however, that the revised rating 
criteria may not be applied to a claim prior to the effective 
date of the amended regulation.  See 38 U.S.C.A. § 5110(g) 
(West 2002); VAOPGCPREC. 3-2000 (Apr. 10, 2000).  See also 
Rhodan v. West, 12 Vet. App. 55, 57 (1998), vacated on other 
grounds by 251 F.3d 166 (Fed. Cir. 1999).  The Board will 
apply the old and the new criteria, whichever are more 
favorable, to the claim at issue, to the extent indicated.

With respect to the period prior to December 14, 1999, on May 
1987 VA neurologic examination, appellant's complaints 
included memory difficulties.  He was able to follow 2, but 
not, 3 step commands; knew the day, month, date, and year; 
could name the last 2 Presidents; and could do serial 7 
substractions.  He had difficulty recalling more than 5 
digits forwards or backwards.  Speech was slow and 
dysarthric.  On May 1987 VA psychiatric examination, 
appellant appeared pleasant, cooperative, and with coherent, 
logical, goal-directed speech.  It was noted that he 
manifested no memory disturbance during the interview.  He 
was correctly oriented and able to remember fairly well 
recent personal events and news stories.  However, he 
complained that he occasionally forgot items on long shopping 
lists.  His mood appeared euthymic although he stated that he 
felt anxious and bored regarding his inability to find work.  
He denied panic or psychotic symptoms.  The examiner stated 
that appellant was doing rather well since the head injury; 
that he manifested mild anxiety and depressive symptoms; that 
industrial adaptability was fairly good psychiatrically; and 
that any job requiring a high level of social competence 
would be difficult.  A June 1987 VA psychologic evaluation 
indicated that intellectual functioning was average and no 
recent memory dysfunction on testing was apparent.

A September 1987 rating decision granted service connection 
and assigned a 10 percent evaluation for organic brain 
syndrome.

A December 1989 SSA decision determined that appellant was 
disabled as of February 1987 due to a closed head injury.  

Post-service December 1991-May 1992 military disability 
retirement examination/evaluation board reports revealed that 
it was determined that appellant was unable to work due to 
cognitive deficits; that he attended school and could learn 
verbal information, but could not comprehend written 
material, which was an ongoing deterioration; that emotional 
lability, rage, and suspiciousness were present; and that 
neuropsychiatric testing had revealed pronounced memory 
deficits and severe dysphoria.  

April and September 1992 VA clinical records noted that 
appellant's organic brain syndrome rendered him unemployable 
and that he was significantly impaired and chronically 
depressed.

On March 1993 VA neurologic examination, appellant reported 
that he could not remember anything; and that with anti-
depressant medications, his depressed mood had improved 
significantly.  He appeared alert and correctly oriented.  He 
could name his location, recall 2 out of 3 objects at five 
minutes, and follow commands without difficulty.  Speech was 
somewhat slow.  The examiner opined that appellant should be 
able to be employed in some fashion, such as light 
manufacturing, but that he might not have higher level jobs 
due to his cognitive deficits.  On March 1993 VA psychiatric 
examination, appellant described his mood as depressed and 
reported that he could retain information for but a short 
period of time.  Clinically, he appeared somewhat tense and 
depressed.  His ability to concentrate was adequate and 
cognitive functioning was noted to be intact.  The examiner 
stated that appellant had some short-term memory difficulty 
but remote memory appeared normal.  

On November 1993 private psychologic evaluation, appellant 
reported that his comprehension and reading ability had 
deteriorated; and that his family was concerned about his 
personality changes, including mood instability.  He reported 
problems with memory and stated that concentration and memory 
would be a lot worse if he was not taking medication.  
Clinically, cognitive functioning was essentially 
unremarkable, except for poor immediate memory recall.  
Psychologic testing showed long-term memory functioning in 
the 6th percentile; recent memory deficits; and visual-
spatial and visual-memory deficits.  Diagnoses were organic 
mental disorder manifested by immediate and delayed memory 
problems, dyspraxia, dysphoric constructional apraxia, 
dyscalculia, and expressive aphasia; and moderate organic 
personality disorder manifested by mood instability, 
suspiciousness, anger/rage outbursts, and impaired social and 
industrial adaptability.  A GAF scale score of 55 (current 
and past year) was assigned.

An April 1995 VA counseling psychologist's statement 
indicated that it was determined that appellant was not 
feasible for vocational rehabilitative services; that he had 
extreme memory deficits; and that he was unemployable.  

A January 1999 VA psychiatric examination report for 
determination of competency revealed that appellant had been 
having money management difficulties; and that his memory was 
poor and he could not recall what he had done with some 
money.  It was recommended that he be declared incompetent.  
An August 1999 rating decision proposed rating him 
incompetent and a later rating decision determined that he 
was incompetent to handle disbursement of funds, effective 
December 14, 1999 (date of that rating).  Parenthetically, a 
subsequent November 2003 rating decision determined that he 
was now considered competent. 

With respect to the period on and subsequent to December 14, 
1999, on May 2000 VA psychiatric examination, appellant had 
difficulty with immediate recall.  Long-term and short-term 
memory were described as spotty.  Comprehension and 
understanding of the world were fair, with appellant having 
some difficulty with complex reasoning that interfered with 
comprehension.  He abstracted well with simple concepts and 
had some difficulty with complex ones.  There was evidence of 
organic brain damage, but no thought disorder or psychosis.  
He had average intellectual functioning.  He had difficulty 
keeping up with personal hygiene.  He was correctly oriented.  
Speech was goal-directed and logical, but slow, with words 
formed awkwardly.  He denied any inappropriate behavior, 
obsessive/compulsive symptoms, or panic attacks.  He 
reportedly felt depressed all the time, and had an impulse 
control problem with money.  The examiner opined that 
appellant's memory and concentration problems precluded any 
consistent and sustained work situation and that memory loss 
was moderate to severe.  Traumatic brain disease was 
diagnosed and a GAF scale score of 40 was assigned.

On July 2003 VA psychiatric examination (conducted by the 
same examiner as the last examination), findings were 
essentially similar to those reported on the aforementioned 
May 2000 VA psychiatric examination.  Traumatic brain disease 
was diagnosed and a GAF scale score of 35 was assigned.

It should be pointed out that GAF Scale scores are 
significant pieces of evidence that the Board considers in 
deciding the appropriateness of an assigned psychiatric 
disability rating, but are not determinative in and of 
themselves of the appellate issue.  With respect to the 
period prior to December 14, 1999, the evidentiary record 
reveals that appellant's organic mental disorder appeared to 
have deteriorated to a significant degree in the 1990's, with 
mood instability and memory deficits that seriously affected 
his industrial adaptability in particular.  In fact, on 
November 1993 private psychologic evaluation, a GAF Scale 
score of 55 was assigned, which is indicative of at least a 
moderate degree of psychiatric impairment.  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995), wherein the Court 
explained that "GAF is a scale reflecting the 
[']psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness....[']  A 55-
60 rating indicates [']moderate difficulty in social, 
occupational, or school functioning.[']"  See also, Cathell 
v. Brown, 8 Vet. App. 539 (1996); and Richard v. Brown, 9 
Vet. App. 266, 267 (1996), wherein the Court stated that a 
"GAF of 50 is defined as ['][s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).[']"  

The evidentiary record reveals that the overall clinical 
evidence, including clinical records and examinations dated 
in the 1990's, indicate that his psychiatric disability 
significantly worsened during this period in question; and in 
fact, VA and non-VA medical opinions recognized this fact by 
determining that the severity of the organic mental disorder 
with memory loss had rendered him unemployable.  With respect 
to the period on and subsequent to December 14, 1999, the 
evidentiary record reveals that appellant's organic mental 
disorder appeared to have deteriorated even further, as 
evidenced by GAF scale scores of 40 and 35 assigned on VA 
psychiatric examinations in 2000 and 2003.  

Additionally, the clinical records indicate that appellant 
has anxiety, depression, and memory deficits; and apparently 
has been substantially affected by his mental disorder, for 
the periods in question.  With resolution of all reasonable 
doubt in appellant's favor, the Board finds that the positive 
evidence, including GAF scores as well as the other clinical 
findings involving memory loss and industrial inadaptability, 
is in relative equipoise with the negative evidence, and that 
the criteria for severe occupational and social impairment 
are more nearly approximated for both periods in question.  
Thus, for the aforestated reasons, the Board concludes that 
it is at least as likely as not that his psychiatric 
disability more nearly approximated/approximates the criteria 
for a 70 percent rating, for the periods in question prior 
to, and from December 14, 1999.  

However, an evaluation in excess of 70 percent for 
appellant's psychiatric disability for said periods would not 
be warranted, since GAF scores assigned and other clinical 
findings have not shown impairment of intellectual functions, 
orientation, memory and judgment, and lability and 
shallowness of affect of such extent severity, depth and 
persistence as to produce complete or total social and 
industrial adaptability (among the old criteria for a 100 
percent schedular rating for mental illness); or total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform the activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name (among the 
amended criteria for a 100 percent schedular rating for 
mental illness).  Significantly, there was no indication of 
an inability to engage in activities of daily living on 
account of his psychiatric disability; and he was correctly 
oriented and did not display any bizarre behavior during the 
periods in question.  

The clinical evidence does not show that appellant's 
psychiatric disability, in and of itself, presented/presents 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards, as is required for consideration of an 
extraschedular evaluation, for the aforestated reasons.  38 
C.F.R. § 3.321(b)(1).


C.  An Initial Evaluation in Excess of 10 Percent for a 
Seizure Disorder

The RO has rated the service-connected seizure disorder, due 
to closed head trauma, under Diagnostic Code 8045-8911.  
Under Diagnostic Code 8911, petit mal epilepsy is rated under 
a "General Rating Formula" for minor seizures.  The General 
Rating Formula for Major and Minor Seizures provides as 
follows:  A confirmed diagnosis of epilepsy with a history of 
seizures warrants a 10 percent rating.  Epilepsy manifested 
by an average of at least 1 major seizure in the last 2 
years, or at least 2 minor seizures during the last 6 months 
may be assigned a 20 percent evaluation.  A 40 percent rating 
requires an average of at least 1 major seizure in the last 6 
months or 2 in the last year, or averaging at least 5 to 8 
minor seizures weekly.  A 60 percent evaluation requires an 
average of at least 1 major seizure in 4 months over the last 
year; or 9-10 minor seizures per week.  An 80 percent 
evaluation requires an average of at least 1 major seizure in 
3 months over the last year; or more than 10 minor seizures 
weekly.  A 100 percent evaluation requires an average of at 
least 1 major seizure per month over the last year.  NOTES 1 
and 2 listed above that "General Rating Formula" define the 
following:  A "major seizure" is characterized by the 
generalized tonic-clonic convulsion with unconsciousness.  A 
"minor seizure" consists of a brief interruption in 
consciousness or conscious control associated with staring or 
rhythmic blinking of the eyes or nodding of the head 
("pure" petit mal); or sudden jerking movements of the 
arms, trunk or head (myoclonic type); or sudden loss of 
postural control (akinetic type).  

Under 38 C.F.R. § 4.121, neurological observation in a 
hospital may be ordered where there is doubt as to the true 
nature of epileptiform attacks.  To warrant a rating for 
epilepsy, the seizures must be witnessed or verified at some 
time by a physician.  As to frequency, competent, consistent 
lay testimony emphasizing convulsive and immediate post-
convulsive characteristics may be accepted.  The frequency of 
seizures should be ascertained under the ordinary conditions 
of life (while not hospitalized).

With respect to frequency of seizure activity, on numerous VA 
examinations during the past decades, appellant has described 
his "seizures" as primarily brief periods in which he had 
difficulty understanding conversation.  A May 1987 VA 
examination report noted that appellant had a history of a 
seizure in 1986 and a July 1987 VA clinical record alluded to 
three episodes during the past 2-3 months in which he had 
difficulty understanding conversation.  Post-service December 
1991-May 1992 military disability retirement 
examination/evaluation board reports revealed that after 
Dilantin was discontinued in 1986, he had a flurry of 
seizures; and that with resumption of medication, his seizure 
activity had ceased.  The military evaluation board assigned 
a disability rating for diagnosed seizure disorder.  Although 
in April 1993 and January 1994 VA clinical records, a history 
was reported of his having recently experienced one "grand 
mal" and several petit mal seizures, and in an April 1995 VA 
examination report, a history of 21 unresponsive episodes 
(apparently representing a cumulative total) was alleged with 
the last seizure in 1986 when he was weaned off Dilantin and 
placed on Depakote, on November 2004 VA examination, a 
history of 3 grand mal and 28 petit mal seizures (apparently 
representing a cumulative total) was reported.  The history 
of seizure activity provided by appellant appears somewhat 
internally inconsistent and, thus, apparently unreliable to 
some degree.  

More recently, VA clinical records and examinations dated 
since the mid-1990's, including a November 2004 VA neurologic 
examination, consistently describe his seizure disorder as 
well-controlled with medication and state that his last 
seizure activity was in the mid-1990's.  It is also a 
significantly negative piece of evidence as to the question 
of seizure activity that the examiner who conducted said 
November 2004 VA neurologic examination opined that "it is 
very likely some of the episodes that were called seizures 
prior to that [1996] may have been sustained clonus."  See 
also a VA clinical record dated in April 1993, wherein 
appellant's violent leg contractions were assessed as 
possible "focal" seizures.  During a Travel Board hearing, 
appellant also testified that his last seizure activity was 
in 1996.  Thus, it is the Board's opinion that his seizure 
activity has been relatively infrequent and of brief duration 
and the alleged frequency of seizure activity does not meet 
the criteria for the next higher evaluation (average of at 
least 1 major seizure in the last 2 years, or at least 2 
minor seizures during the last 6 months) under the applicable 
regulatory criteria.

The Board has considered the provisions of 38 C.F.R. § 4.10, 
which relate to functional impairment.  However, none of the 
clinical records demonstrate that appellant's seizure 
activity more nearly approximates the criteria for a higher 
evaluation.  The 10 percent rating assigned by the RO for 
appellant's seizure disorder more than adequately compensates 
him for any functional impairment.

The clinical evidence does not reflect that the service-
connected seizure disorder, in and of itself, presents such 
an exceptional or unusual disability picture as to warrant 
consideration of an extraschedular evaluation, for the 
aforestated reasons. 38 C.F.R. § 3.321(b)(1).  

For the foregoing reasons, it would be to resort to mere 
speculation to assume that any seizure activity has been 
shown by credible evidence to have more nearly approximated 
at least 1 major seizure in the last 2 years, or at least 2 
minor seizures during the last 6 months.  To resort to mere 
speculation is prohibited by the benefit-of-the-doubt 
doctrine.  38 U.S.C.A. § 5107 (West 2002) and Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  


D.  An Initial Compensable Evaluation for a Left Knee 
Disorder

Appellant's service medical records reveal that he had 
patellofemoral compression syndrome and underwent a left knee 
lateral release for abnormal patellofemoral mechanics.  

On April 1995 VA examination, mild anterior cruciate 
ligamentous laxity with some lateral medial collateral 
ligamentous laxity was noted and mild instability of that 
knee was assessed.  However, on May 1997 VA examination, the 
left knee was clinically described as stable.  The left knee 
exhibited 0 degrees' extension and 110 degrees' flexion.  
Normal ranges of motion of the knee are 0 degrees' extension 
and 140 degrees' flexion.  38 C.F.R. § 4.71 (2004), Plate II.

On July 2003 VA examination, appellant complained of left 
knee pain aggravated by repetitive motions.  Flare-ups were 
denied.  Clinically, the left knee had a well-healed, 
nontender 5-inch scar over the lateral parapatellar area.  
The left knee exhibited 0 degrees' extension and 140 degrees' 
flexion, with complaints of pain on extremes of flexion, 
under the kneecap.  There was some tenderness and crepitation 
with patellar pressure, without effusion.  Significantly, the 
ligaments were described as intact to stress testing without 
any instability.  McMurray's and Lachman's tests were 
negative as was a drawer sign.  X-rays revealed moderate 
osteoarthritis of the patellofemoral joint and medial joint 
space.  The diagnosis was left knee status post surgery for 
patellar realignment and patellar chondromalacia with 
moderate osteoarthritis of the patellofemoral and medial 
joint compartment.  The examiner opined that the 
osteoarthritis was related to the in-service left knee 
surgery; and that although residuals of appellant's brain 
trauma markedly affected ambulation and activities, the left 
knee disability in and of itself was of "no further 
restriction regarding activities."  

The Board has considered the applicability of all appropriate 
rating codes in rating the service-connected left knee 
disability.  Limitation of flexion of either leg to 45 
degrees will be assigned a 10 percent evaluation.  A 20 
percent evaluation requires that flexion be limited to 30 
degrees.  A 30 percent evaluation requires that flexion be 
limited to 15 degrees.  38 C.F.R. Part 4, Code 5260.  
Limitation of extension of either leg to 10 degrees will be 
assigned a 10 percent evaluation.  A 20 percent evaluation 
requires that extension be limited to 15 degrees.  A 30 
percent evaluation requires that extension be limited to 20 
degrees.  A 40 percent evaluation requires that extension be 
limited to 30 degrees.  A 50 percent evaluation requires that 
extension be limited to 45 degrees.  38 C.F.R. Part 4, Code 
5261.

In order for appellant to be entitled to an evaluation of 10 
percent for the left knee disability based on limitation of 
motion, flexion would have to be limited to 45 degrees or 
less and/or extension limited to 10 degrees or greater.  See 
38 C.F.R. § 4.71a, Codes 5260 and 5261.  Since the pertinent 
clinical evidence revealed left knee flexion limited to no 
less than 110 degrees and full extension, the criteria for an 
initial compensable evaluation for the left knee disability 
based on these limitation of motion findings have not been 
met under Diagnostic Code 5260 or 5261.

However, the Board has also considered the provisions of 38 
C.F.R. §§ 4.10, 4.40, and 4.45 and DeLuca v. Brown, 8 Vet. 
App. 202, 205-208 (1995), which relate to functional loss due 
to pain, weakness or other musculoskeletal pathology.  In 
this regard, the Board notes that on VA examination in July 
2003, the veteran complained of left knee pain aggravated by 
repetitive motions.  He had complaints of pain on extremes of 
flexion on range of motion testing.  X-rays revealed 
osteoarthritis of the patellofemoral joint and medial joint 
space.  The examiner opined that the osteoarthritis was 
related to the in-service left knee surgery.  With resolution 
of doubt in the veteran's favor, the Board finds that the X-
ray demonstration of arthritis of the left knee, a major 
joint, with noncompensable limitation of motion, warrants a 
10 percent evaluation under Diagnostic Codes 5003-5010.  The 
complaints of left knee pain, including on use, are 
contemplated by the 10 percent evaluation assigned herein.  
Additionally, there are no flare-ups causing additional 
functional limitation.  Thus, any painful left knee motion is 
adequately compensated for under the 10 percent rating for 
the service-connected disability.  There is simply no 
credible, competent evidence indicating a greater degree of 
functional loss attributable to the left knee disability than 
that commensurate with the assigned 10 percent rating.  

The Board has considered the applicability of rating the 
service-connected left knee disabilities, for the period in 
question, under other appropriate diagnostic codes, such as 
Diagnostic Code 5256.  However, since ankylosis of the left 
knee was not clinically shown or even approximated, a higher 
rating would not be in order under Diagnostic Code 5256.

Parenthetically, a VA General Council opinion held that a 
claimant with arthritis and instability of a knee may be 
rated separately under Diagnostic Code 5003 and Diagnostic 
Code 5257 based on additional disability.  See VAOPGCPREC 23-
97 (July 1, 1997).  See also VAOPGCPREC 9-98 (August 14, 
1998).  Slight impairment of either knee, including recurrent 
subluxation or lateral instability, will be assigned a 10 
percent evaluation.  A 20 percent evaluation requires 
moderate impairment.  A 30 percent evaluation requires severe 
impairment.  38 C.F.R. Part 4, Code 5257.  Although on April 
1995 VA examination, appellant appeared to have mild left 
knee instability, this finding has not been confirmed by 
repeat VA examinations dated in 1997 and more recently in 
2003.  Additionally, none of the numerous post-service VA and 
non-VA outpatient clinical records reveal any ligamentous 
laxity/instability of the left knee.  Although appellant 
ambulates with a markedly antalgic gait, the evidentiary 
record clearly indicates that this is attributable to the 
residuals of brain trauma, as the examiner who conducted the 
2003 VA examination alluded to.  Thus, the criteria for an 
initial compensable evaluation for the service-connected left 
knee disability based on instability would not be warranted 
under Diagnostic Code 5257.  

Additionally, in VAOPGCPREC 9-2004 (September 17, 2004), the 
General Counsel held that separate ratings under Diagnostic 
Codes 5260 and 5261, for limitation of flexion and extension, 
respectively, could be assigned for disability of the same 
joint.  However, since appellant's left knee limitation of 
flexion and extension do not meet the criteria for a 
compensable evaluation under Diagnostic Code 5260 or 5261, as 
previously explained, separate ratings based on limitation of 
flexion and extension are not warranted.

Finally, the clinical evidence does not reflect that the 
service-connected left knee disability presents such an 
exceptional or unusual disability picture as to warrant 
consideration of an extraschedular evaluation.  38 C.F.R. 
§ 3.321(b)(1).  Since the preponderance of the evidence is 
against allowance of this issue on appeal for the aforestated 
reasons, the benefit-of-the-doubt doctrine is inapplicable.


II.  Entitlement to Financial Assistance in Purchasing an 
Automobile or other Conveyance and/or Eligibility for Special 
Adaptive Equipment for an Automobile

In pertinent part, under 38 C.F.R. § 3.808, a certification 
of eligibility for financial assistance in the purchase of 
one automobile or other conveyance in an amount not exceeding 
the amount specified in 38 U.S.C. 3902 and of basic 
entitlement to necessary adaptive equipment will be made 
where the claimant meets the requirements of paragraphs (a), 
(b) and (c) of this section.
(a)	Service.  The claimant must have had 
active military, naval or air service.
(b)	Disability. (1)  One of the 
following must exist and be the result of 
injury or disease incurred or aggravated 
during active military, naval or air 
service; 
(i)	Loss or permanent loss of use of one 
or both feet; 
(ii)	Loss or permanent loss of use of one 
or both hands; 
(iii)	Permanent impairment of vision 
of both eyes:  Central visual acuity of 
20/200 or less in the better eye, with 
corrective glasses, or central visual 
acuity of more than 20/200 if there is a 
field defect in which the peripheral 
field has contracted to such an extent 
that the widest diameter of visual field 
subtends an angular distance no greater 
than 20° in the better eye. 
(iv)	For adaptive equipment eligibility 
only, ankylosis of one or both knees or 
one or both hips.
*	*	*	*	*	*	*	*
(c)	Claim for conveyance and 
certification for adaptive equipment.  A 
specific application for financial 
assistance in purchasing a conveyance is 
required....

Adaptive equipment which is necessary to insure that the 
eligible person will be able to operate the automobile or 
other conveyance in a manner consistent with such person's 
safety shall be provided.  38 U.S.C.A. § 3902(b)(1).  The 
term adaptive equipment includes that special equipment 
necessary to assist the eligible person to get into and out 
of the vehicle.  38 U.S.C.A. § 3901.

The term "loss of use" of a hand or foot is defined by 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc. in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 
which constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, or complete ankylosis of 
two major joints of an extremity, or shortening of the lower 
extremity of 3 1/2 inches or more.  Also considered as loss 
of use of a foot under 38 C.F.R. §§ 3.350(a)(2) and 4.63 is 
complete paralysis of the external popliteal (common 
peroneal) nerve and consequent foot drop, accompanied by 
characteristic organic changes, including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve.  It is reiterated that 
under 38 C.F.R. § 4.124a, Diagnostic Code 8521, complete 
paralysis of the external popliteal (common peroneal) nerve 
also encompasses foot drop and slight droop of the first 
phalanges of all toes, an inability to dorsiflex the foot, 
loss of extension (dorsal flexion) of the proximal phalanges 
of the toes, loss of abduction of the foot, weakened 
adduction of the foot, and anesthesia covering the entire 
dorsum of the foot and toes.

Appellant contends, in part, that he has permanent loss of 
use of his left upper and both lower extremities such that 
the claimed benefits on appeal should be awarded.  It has 
neither been contended nor shown, by competent evidence, that 
appellant has permanent impairment of vision of the eyes to 
the extent required by 38 C.F.R. § 3.808, loss or permanent 
loss of use of both hands, ankylosis of the right knee or 
either hip, or lower extremity shortening.  The point in 
controversy is whether he has loss of use of the left upper 
and both lower extremities as a result of his service-
connected disabilities.

In November 1997, appellant initially filed with the RO an 
application for financial assistance in purchasing an 
automobile or other conveyance and adaptive equipment (VA 
Form 21-4502).  

The clinical evidence already discussed in Part I-A of the 
decision herein will not be repeated, except to the extent 
necessary.  

In pertinent part, the clinical records indicate that 
appellant sustained a closed head injury with left 
hemiparesis during service, and he has resultant weakness 
involving the left upper and both lower extremities.  
Although left foot drop was initially described on VA and 
non-VA clinical evaluations in 1987 and the early 1990's, on 
subsequent May 1997 VA neurologic examination, in a sitting 
position, with his leg brace off, appellant could actively 
dorsiflex his toes and ankles very strongly; abduct his foot 
very well; and had good quadriceps strength.  Significantly, 
it was noted that his foot drop was not present in the 
sitting position; and that if he walked unshod, he had 
posterior tibial tendon spasm which produced an apparent, but 
not real, foot drop.  Although subsequent clinical records 
reveal that the hemiparesis caused severe muscle spasm and 
hyperreflexia involving both legs and marked gait impairment, 
nevertheless, actual foot drop has not been clinically 
confirmed in either foot.  Additionally, he retains deep 
tendon reflexes at the knees and ankles, and sensation in the 
lower extremities.  

An ability to dorsiflex the foot is a very significant 
clinical finding, since an ability to dorsiflex the foot 
strongly indicates that complete paralysis of the external 
popliteal (common peroneal) nerve of the left foot has not 
been shown or approximated.  See Diagnostic Code 8521.  
Additionally, complete paralysis of the external popliteal 
(common peroneal) nerve of either lower extremity has not 
been confirmed by characteristic organic changes, including 
trophic and circulatory disturbances, slight droop of the 
first phalanges of all toes, loss of extension (dorsal 
flexion) of the proximal phalanges of the toes, loss of 
abduction of the foot, weakened adduction of the foot, and 
anesthesia covering the entire dorsum of the foot and toes.  
See 38 C.F.R. §§ 3.350(a)(2) and 4.63 and Diagnostic Code 
8521.  It is reiterated that loss of use of a foot under 38 
C.F.R. §§ 3.350(a)(2) and 4.63 requires complete paralysis of 
the external popliteal (common peroneal) nerve and consequent 
foot drop.  According to appellant's own testimony at a 
January 2004 Travel Board hearing, at T.21-22, he retains 
some functional use of the feet with associated muscle 
strength allowing him to control the accelerator and brake of 
a motor vehicle without any special adaptive equipment, which 
would not be consistent with foot drop or complete paralysis 
of the common peroneal nerve.  Furthermore, a November 2004 
VA electromyographic/nerve conduction study showed no 
abnormal peroneal nerve conduction velocities in either lower 
extremity.  

Thus, for the aforestated reasons, the Board concludes that 
complete paralysis of the external popliteal (common 
peroneal) nerve in either lower extremity has not been 
confirmed.  Additionally, the credible clinical evidence 
indicates that loss of use of either lower extremity has not 
been shown or approximated.  Although appellant has 
hyperreflexia, clonus, and a spastic gait, he retains 
significant functional use of the lower extremities including 
proprioceptive sensation and the ability to stand and 
ambulate, albeit with difficulty and for limited distances.  
Severe or excruciating pain in either lower extremity has not 
been alleged or shown either.  It is obvious that individuals 
would rather retain their anatomical parts than submit to an 
amputation, particularly where there remains some residual 
function and the anatomical part is not excruciatingly 
painful or potentially fatal if retained.  For the foregoing 
reasons, appellant would not be equally well served by an 
amputation stump at the site of a hypothetical election with 
use of a suitable prosthetic appliance versus retaining the 
anatomical part in question.  Thus, "loss of use" of a foot 
as defined by 38 C.F.R. § 3.350(a)(2) has not been met.

With respect to the question of whether appellant has left 
upper extremity loss of use, in a February 2000 private 
evaluation report, appellant reported having 
tingling/numbness of the left arm with associated weakness, 
dropping things from his hand, and poor hand coordination.  
There was decreased stereognosis, simultaneous stimuli 
appreciation, and two-point discrimination of the left hand.  
Appellant was right-handed.  Muscle strength in the left 
upper extremity was "4/5", except for the thenar muscles 
which were "3/5."  On May 2000 VA neurologic examination, 
the left upper extremity had some dyskinetic activity in the 
form of clonus, and he had difficulty with fine motor skills 
involving that extremity.  On July 2003 VA neurologic 
examination, appellant was described as clumsy with use of 
his left hand, although there was full, pain-free, 
unrestricted range of motion of the joints in the left upper 
extremity.  On November 2004 VA neurologic examination, there 
was "4/5" left upper extremity weakness with dysmetria, and 
diminished fine finger movements of the left hand.  According 
to a medical dictionary definition recently submitted by 
appellant's representative, dysmetria is defined, in 
pertinent part, as "a condition in which there is improper 
measuring of distance in muscular acts; disturbance of the 
power to control the range of movement in muscular action."

Significantly, during a January 2004 Travel Board hearing, 
appellant testified, at T.22, that he was able to use the 
left hand in driving a vehicle, although the hand "doesn't 
work real well.  I have a hard time controlling it."  

Based on the aforementioned clinical findings, it is the 
Board's opinion that the evidence is not in relative 
equipoise as to whether appellant retains any significant 
functional use of the left hand and whether hypothetically, 
appellant would be equally well served by an amputation stump 
at the site of a hypothetical election with use of a suitable 
prosthetic appliance versus retaining the anatomical part in 
question.  Rather, the clinical evidence clearly indicates 
that he retains considerable muscle strength in the left hand 
and arm, proprioceptive sensation, and functional use of the 
hand and arm, albeit with dysmetria and diminished fine 
finger movements.  Severe or excruciating pain in that 
extremity has not been alleged or shown either.  Thus, "loss 
of use" of a hand as defined by 38 C.F.R. § 3.350(a)(2) has 
not been more nearly approximated.  

In conclusion, since the negative evidence is not in relative 
equipoise with the positive evidence, for the aforestated 
reasons, appellant does not meet the requisites for a 
certification of eligibility for financial assistance in the 
purchase of an automobile or other conveyance and necessary 
adaptive equipment.  38 U.S.C.A. §§ 3901, 3902, 5107(b); 
38 C.F.R. § 3.808.  


III.  Special Monthly Compensation on Account of the Need for 
Regular Aid and Attendance of Another Person Due to Loss of 
Use of the Legs

Special monthly compensation is payable to individuals who 
are so helpless as a result of service-connected disability 
that they are in need of the regular aid and attendance of 
another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. 
§ 3.350(b)(3).  Determinations as to need for aid and 
attendance must be based on actual requirements of personal 
assistance from others.  In making such determinations, 
consideration is given to such conditions as:  Inability of 
claimant to dress or undress himself/herself or to keep 
himself/herself ordinarily clean and presentable; frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which, by reason of the particular disability, 
cannot be done without aid; inability of claimant to feed 
himself/herself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to 
his/her daily environment.  "Bedridden" will be a proper 
basis for the determination and is defined as that condition 
which, through its essential character, actually requires 
that the claimant remain in bed.  It is not required that all 
of the disabling conditions enumerated above be found to 
exist before a favorable rating may be made.  The particular 
personal functions which the claimant is unable to perform 
should be considered in connection with his/her condition as 
a whole.  It is only necessary that the evidence establish 
that the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. 
§ 3.352(a).  

It is reiterated that service connection is in effect for 
organic brain syndrome, due to closed head trauma, now rated 
as 70 percent disabling; low back pain, due to hemiparesis, 
currently rated as 60 percent disabling; residuals of 
hemiparesis of the left lower extremity, due to closed head 
trauma, currently rated as 40 percent disabling; weakness of 
the right lower extremity, due to closed head trauma, now 
rated as 30 percent disabling; residuals of hemiparesis of 
the left upper extremity, currently rated as 20 percent 
disabling; a seizure disorder, currently rated as 10 percent 
disabling; and abnormal patellofemoral mechanics, status post 
left knee lateral release, rated herein as 10 percent 
disabling.

The clinical evidence already discussed in Part I and II of 
the decision herein will not be repeated, except to the 
extent necessary.

On December 1998 VA aid and attendance examination, appellant 
reportedly drove to the examination in his own van and then 
transferred to a scooter.  It was noted that he was not 
hospitalized or bedridden; had no significant visual 
problems; managed his own finances; and lived with his 11-
year old son in a trailer.  His typical day was described as 
taking his son to and from school and watching television at 
home.  He performed most of his self-care, but it was 
difficult due to clonus and falls at home, especially while 
bathing.  His gait was described as extremely antalgic and he 
had to be assisted out of his scooter by the physician.  He 
appeared to shuffle with a wide stance and use of a cane.  
His left upper extremity had dyskinetic activity in the form 
of clonus and he had difficulty with fine motor skills.  He 
was able to feed, bathe, shave, and dress himself, but due to 
clonus, he had had several falls mainly in the bathtub.  He 
was able to use the toilet, but it was difficult due to 
clonus.  Left lower extremity hypertonia and difficulty 
weightbearing due to clonus and poor balance were noted.  It 
was indicated that due to ataxia, he had to use a cane and a 
scooter at all times; that ambulation beyond a few feet was 
impossible without the assistance of another person; and that 
he required a cane to reach his scooter.  It was reported 
that he was able to leave his home twice a day, and that with 
a van and the scooter, he was able to shop.  In support of 
the claim, it is significant that it was opined that due to 
his closed head trauma and poor balance as well as clonic 
movements, appellant would be unable to protect himself from 
the hazards of his daily environment on a consistent basis.

On May 2000 VA psychiatric examination, appellant reported 
that he took the bus and then rode his scooter alone from the 
bus stop to the examiner's office.  It was indicated that he 
had problems with self-care, not remembering to do basic 
hygiene for days at a time.  In support of the claim, it is 
significant that the examiner opined that the appellant was 
probably incapable of living by himself due to memory and 
concentration problems.  

On May 2000 VA neurologic examination, the veteran's gait was 
markedly abnormal with signs of left-sided hemiparesis on 
ambulation.  On July 2003 VA orthopedic examination, 
appellant entered the room in an electric wheelchair.  He was 
able to take 20 steps in a wide-based, slow, halting fashion 
with poor balance, without use of a cane.  When ambulating in 
the office, he was observed to hold onto the wall for 
balance.  On July 2003 VA psychiatric examination, appellant 
stated that he could walk for short distances, such as 10 or 
15 feet.  

On another July 2003 VA examination, it was reported that 
appellant could take 20 steps; that he used an electric 
wheelchair; and that he was very unsteady on his feet and 
could easily fall.  At various times during examination, he 
had sustained clonus involving the thighs and calf, lasting 
as long as two minutes.  Significantly, severe muscle spasm 
and hyperreflexia involving both legs was noted.  

VA clinical records reveal that in December 2003, appellant 
reportedly was able to drive an automatic transmission 
vehicle.  In October 2004, it was reported that he could walk 
around his apartment, but that he used a motorized scooter 
elsewhere.  Movement of his leg was described as very apraxic 
with a broad-based, spastic gait.  

The evidentiary record clearly indicates that appellant is 
able to perform activities of daily living.  However, the 
question for resolution is whether appellant is so helpless 
as to need regular aid and attendance due to his service-
connected disorders.  

A December 1998 VA aid and attendance examination report 
indicated that although appellant had the ability to operate 
a vehicle and a motorized scooter, and was not bedridden, 
that ambulation beyond a few feet was impossible without the 
assistance of another person.  The examiner opined that due 
to his closed head trauma and poor balance as well as clonic 
movements, appellant would be unable to protect himself from 
the hazards of his daily environment on a consistent basis.  
On May 2000 VA psychiatric examination, the examiner opined 
that appellant was probably incapable of living by himself 
due to memory and concentration problems.  Said VA medical 
opinions have not been rebutted by any specific competent 
clinical evidence.  The Board must consider only independent 
medical evidence to support its findings rather than provide 
its own medical judgment.  Colvin v. Derwinski, 1 Vet. App. 
171 (1991).  The Board concurs in this description of the 
effect appellant's seriously disabling service-connected 
disabilities have on his physical and mental capacity, as 
requiring care or assistance on a regular basis to protect 
him from hazards or dangers incident to his daily 
environment.  For the foregoing reasons, and with resolution 
of all reasonable doubt, entitlement to special monthly 
compensation on account of the need for regular aid and 
attendance of another person is warranted.  38 U.S.C.A. 
§ 1114(l); 38 C.F.R. §§ 3.350(b)(3), 3.352(a).  


ORDER

An initial evaluation in excess of 40 percent for residuals 
of hemiparesis of the left lower extremity, due to closed 
head trauma is denied.  

An initial evaluation of 30 percent, but no more, for 
weakness of the right lower extremity, due to closed head 
trauma is granted, subject to the applicable regulatory 
provisions governing payment of monetary benefits.  

An initial evaluation of 70 percent for organic brain 
syndrome, due to closed head trauma, for the periods prior 
to, and from December 14, 1999 is granted, subject to the 
applicable regulatory provisions governing payment of 
monetary benefits.  

An initial evaluation in excess of 10 percent for a seizure 
disorder is denied.  

An initial 10 percent evaluation for a left knee disorder is 
granted, subject to the applicable regulatory provisions 
governing payment of monetary benefits.  

Entitlement to financial assistance in purchasing an 
automobile or other conveyance and/or eligibility for special 
adaptive equipment for an automobile is denied.  

Entitlement to special monthly compensation based on the need 
for aid and attendance due to loss of use of both legs is 
granted.  


REMAND

In the Board's most recent September 2004 remand, it was 
pointed out, in part, that the appellant had expressed timely 
disagreement with a January 1998 rating decision's assignment 
of September 8, 1992 as the effective date for a grant of 
service connection for left upper extremity paresis, and a 
January 2004 RO administrative decision that the veteran's 
December 21, 1984 motor vehicle accident was a result of his 
willful misconduct and not in line of duty.  The RO had not 
issued a Statement of the Case addressing these issues as 
required by Manlincon, supra.

Although a May 2005 RO document discussed the fact that a 
Statement of the Case was required on the aforementioned 
earlier effective date and willful misconduct issues, it does 
not appear from the evidentiary record that such a Statement 
of the Case was prepared and issued with respect to said 
issues, as the September 2004 Board remand had specifically 
directed.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED to the RO for the 
following:

The RO must provide appellant a 
Statement of the Case as to the 
claim for an effective date prior to 
September 8, 1992 for the award of 
service connection for left upper 
extremity paresis, and as to the 
January 2004 RO determination that 
the veteran's injuries sustained as 
a result of a motor vehicle accident 
on December 21, 1984 were as a 
result of willful misconduct.  The 
appellant should be informed that he 
must file a timely and adequate 
substantive appeal as to each issue 
in order to perfect an appeal on 
such issue.  See 38 C.F.R. 
§§ 20.200, 20.202, and 20.302(b) 
(2004).  If a timely substantive 
appeal is not filed, the claim 
should not be certified to the 
Board.  If a substantive appeal is 
filed with respect to either claim, 
subject to current appellate 
procedures, that claim should be 
returned to the Board for further 
appellate consideration, if 
appropriate, and the RO should 
ensure that all VCAA notice 
obligations have been satisfied.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


